324 F.2d 399
Robert L. JENKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 17860.
United States Court of Appeals District of Columbia Circuit.
Argued August 2, 1963.
Decided August 15, 1963.

Mr. John P. Arness, Washington, D. C. (appointed by this court), for appellant.
Mr. David Epstein, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and Tim Murphy, Asst. U. S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted for the unauthorized use of a vehicle without the consent of the owner. See Title 22, D.C. Code, § 2204. After a jury trial, he was found guilty and sentenced to imprisonment.


2
Court-appointed counsel, who did not represent appellant at the trial, has ably urged several contentions chiefly relating to the weight of the Government's evidence and alleged errors in the instructions to the jury. We have carefully considered these contentions but find no error affecting substantial rights. The judgment will accordingly be


3
Affirmed.